DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicants request for continued examination filed on 12/20/2020.
Claims 1-3, 5-10, 12-20 and 22 are pending.
Claims 1, 8 and 15 are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph J. Pytel (Reg. No. 69581) on 03/31/2021.

The application has been amended as follows: 
Please amend claims 8 and 15.

Please amend claim 8 as following: (Currently Amended) A steering system comprising:
an electric motor, the electric motor being a permanent magnet synchronous motor; and
a motor control system that generates an output current from an input voltage comprising:
a processor; and 
a memory that stores instructions that, when executed by the processor, cause the processor to:
receive the output current from the electric motor as a feedback, the output current including a direct axis (d-axis) component and a quadrature axis (q-axis) component;
generate a first voltage command based on a virtual resistance value, the feedback, and a targeted frequency characteristic of the motor control system;
receive a difference between the feedback and a commanded current;
generate a second voltage command based on an estimated inductance value, an estimated resistance value of the electric motor, the virtual resistance value, a targeted frequency response characteristic of the motor control system, and the response of the d-axis component of the output current being decoupled from the response of the q-axis component, wherein the second voltage command is generated using an integral controller defined by             
                
                    
                        
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            d
                                        
                                    
                                    (
                                    Ŕ
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            ω
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            q
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            ω
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            ω
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            q
                                        
                                    
                                    (
                                    Ŕ
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            q
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
         the motor control system being a closed-loop system; and
generate an input voltage command for the electric motor by adding the first voltage command and the second voltage command, wherein the input voltage causes the electric motor to generate a desired torque.

	Please amend claim 15 as following: (Currently amended) A method that generates an output current from an input voltage comprising:
receiving, by a processor, the output current from the electric motor as a feedback, the output current including a direct axis (d-axis) component and a quadrature axis (q-axis) component;
generating, by the processor, a first voltage command based on a virtual resistance value, the feedback, a targeted frequency characteristic of a motor control system, and a feedback compensator defined by =               
                
                    
                        
                            
                                
                                    
                                        
                                            -
                                            R
                                        
                                        
                                            d
                                        
                                    
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    
                                        
                                            -
                                            R
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                
            
        , where Rd and Rq represent a d-axis component and q-axis component of the virtual resistance value and a first zero value and a second zero value represent proportional gains Kpdq and Kpqd, respectively receiving, by the processor, a difference between the feedback and a commanded current;
generating, by the processor, a second voltage command based on an estimated inductance value, an estimated resistance value of an electric motor, the virtual resistance value, a targeted frequency response characteristic of the motor control system, and the response of the d-axis component of the output current being decoupled from the response of the q-axis component, the motor control system being a closed-loop system, 
wherein the second voltage command is generated using an integral controller defined by
            
                
                    
                        
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            d
                                        
                                    
                                    (
                                    Ŕ
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            d
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            ω
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            q
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            ω
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            ω
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            q
                                        
                                    
                                    (
                                    Ŕ
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            q
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
        ; and 
generating, by the processor, an input voltage command for the electric motor by adding the first voltage command and the second voltage command, wherein the input voltage causes the electric motor to generate a desired torque.


Allowable Subject Matter
Claims 1-3, 5-10, 12-20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a motor control system and method that generates an output current from an input voltage and a steering system comprising: generate a second voltage command based on an estimated inductance value, an estimated resistance value of an electric motor, the virtual resistance value, a targeted frequency response characteristic of the motor control system, and a response of the d-axis component of the output current being decoupled from a response of the q-axis component, the motor control system being a closed-loop system, wherein the second voltage command is generated using an integral controller defined by                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        d
                                                    
                                                
                                                (
                                                Ŕ
                                                +
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        d
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        q
                                                    
                                                
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        e
                                                    
                                                
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        q
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        ω
                                                    
                                                    
                                                        d
                                                    
                                                
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        e
                                                    
                                                
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        d
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        q
                                                    
                                                
                                                (
                                                Ŕ
                                                +
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        q
                                                    
                                                
                                                )
                                            
                                        
                                    
                                
                            
                        
                     and generate an input voltage command for the electric motor by adding the first voltage command and the second voltage command, wherein the input voltage causes the electric motor to generate a desired torque along with other features of claim 1 of claim 8 or claim 15 (claim 1 or claim 8 or claim 15).
The combination of claimed limitations in the independent claims 1, 8 and 15 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                              
/KAWING CHAN/Primary Examiner, Art Unit 2846